DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, 17-20, drawn to a fuel cap assembly, classified in B60K 15/0406 (B65B
1/04).
II. Claims 15-16, drawn to a distribution system, classified in B67D 7/40.

The inventions are independent or distinct, each from the other because:
1. Inventions I and II are related as combination and subcombination. Inventions in this
relationship are distinct if it can be shown that (1) the combination as claimed does not require
the specifics of the subcombination as claimed for patentability, and (2) that the
subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant
case, the combination as claimed does not require the specifics of the subcombination as
claimed because the mobile fuel distribution station is not required for the formation or only use
of the cap assembly. The subcombination has separate utility such as for storing and supplying
electricity.
Applicant’s election without traverse of group I, claims 1-14 and 17-20 in the reply filed on 05/10/2022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goosens (US 5,279,338).

1-2: Goosens discloses a fuel cap assembly comprising:

a fuel cap 39;

a pipe stub 44 that extends from the fuel cap and defines a first internal passage;

a sensor element 61 and a fuel tube 66 adjacent to each other and both extending from the fuel cap through the first internal passage; and

a cylindrical coupler 39 composed of an elastomer and defining a second internal passage that extends between an inlet port and an outlet port, the inlet port having a first inner diameter and the pipe stub being receivable into the inlet port, the outlet port having a second inner diameter that differs from the first inner diameter (col. 6, ll. 11-60; see figure 1 below).


    PNG
    media_image1.png
    265
    432
    media_image1.png
    Greyscale



3: Goosens discloses the fuel cap assembly of claim 1, comprising at least one adjustable hose clamp 62-64 that clamps an outer surface of the cylindrical coupler radially inwards (Goosens; col. 6, ll. 42-60).

4: Goosens discloses the fuel cap assembly of claim 3, wherein the outer surface of the cylindrical coupler includes at least one annular groove (opening created by 67), and each of the at least one adjustable hose clamp is disposed in a respective one of the at least one annular groove (Goosens; fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goosens (US 5,279,338) in view of Bucci (S 5,131,439).

5-6: Goosens discloses a coupler having upper and lower sections formed by a divider 67 with a step leading to the lower section (fig. 3). Goosens fails to disclose the sections having a frustoconical shape. Since criticality of a frustoconical shape has not been disclosed, a modification in the shape sections of Goosens with a frustoconical shape of Bucci would be obvious to one having ordinary skill in the art (fig. 5 and 12).  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B   


7: Goosesn discloses the claimed invention as applied to claim 1 but fails to disclose an additional coupler. Bucci teaches an additional cylindrical coupler 84, the additional cylindrical coupler including an additional inlet port having an additional first inner diameter, and an additional outlet port having an additional second inner diameter that differs from the first inner diameter and second inner diameter, the pipe stub being receivable into the additional inlet port such that the fuel cap is interchangeable between the cylindrical coupler and the additional cylindrical coupler (fig. 14). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the coupler assembly of Goosens to include the additional coupler of Bucci to determine fuel heights in the tank.

Allowable Subject Matter
Claims 8-14 and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735